  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 1 of 17 PageID #:2850




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 CHARLES GOLBERT, Cook County
 Public Guardian, on behalf of Trinity
 B., Romeo S., Connor H., Jadiene T.,
 Jymesha S., Tatyana H., and Jamya                Case No. 19-cv-08257
 B.,
                                                  Judge Mary M. Rowland
 Plaintiffs,

 v.

 AURORA CHICAGO LAKESHORE
 HOSPITAL, LLC, et al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Charles Golbert, acting on behalf of minors Trinity B., Romeo S., Connor

H., Jadiene T., Jymesha S., Tatyana H., and Jamya B., brings this action against the

Defendants alleging federal and state law violations arising from the children’s time

at Chicago Lakeshore Hospital. Defendants Shane Michaels and Dion Dill move to

dismiss the Amended Complaint for failing to state a claim. Michaels and Dill’s

motions deal with substantially the same factual allegations and legal arguments,

and so are addressed jointly in this Opinion. For reasons stated herein, their Motions

to Dismiss [144, 150] are granted in part and denied in part. They are granted in full

as to Count Two. They are granted as to Count One, Three, Four, Eleven and

Fourteen for all plaintiffs other than Tatyana H. All dismissals are without prejudice.




                                                                                      1
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 2 of 17 PageID #:2851




     I.     Background

   The following factual allegations are taken from the Amended Complaint (Dkt.

135) and are accepted as true for the purposes of the motion to dismiss. See W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

          A. The Lakeshore Allegations

   Charles Golbert brings this suit against Aurora Chicago Lakeshore Hospital,

Lakeshore’s parent company Signature, several employees and executives of

Lakeshore, and several officers and employees of DCFS, in their personal capacity.

Golbert is the Cook County Public Guardian. Appointed by the Chief Judge of the

Cook County Circuit Court and the Presiding Judge of the Juvenile Justice and Child

Protection Division of the Circuit Court, he represents children who are subjects of

abuse, neglect, and dependency petitions filed in the juvenile court. Dkt. 135 ¶ 11. In

this case, he represents seven children who were in DCFS custody and were

involuntarily placed in the Chicago Lakeshore Hospital between 2017 and 2018. Id.

at ¶¶ 12-18, 66.

   Chicago Lakeshore Hospital is an Illinois limited liability company located in

Chicago, where it also operates a “Children’s Pavilion.” Id. at ¶ 19. Lakeshore is in

turn owned by Signature, a Michigan limited liability company. Id. Along with

Lakeshore and Signature, Golbert lists ten other executives and employees of

Lakeshore as defendants. Id. at ¶¶ 23, 31-39. He also brings suit against nine officials

and employees of DCFS, the Illinois agency responsible for the care of children

dependent on the state. Id. at ¶¶ 21-22, 24-29, 30, 40.



                                                                                      2
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 3 of 17 PageID #:2852




   Golbert’s allegations arise from the plaintiffs’ treatment while at Lakeshore’s

children’s hospital. DCFS is required to house children in the least restrictive setting

that is in the child’s best interest. Id. at ¶ 41. As part of this care, children sometimes

needed inpatient care at a psychiatric hospital. Id. at ¶ 42. Due to budget constraints,

DCFS had developed a reputation among Chicago-area hospitals for keeping children

in inpatient care for longer than medically beneficial and failing to promptly pay

hospitals for care provided. Id. at ¶ 47-48. As a result, most psychiatric hospitals were

hesitant to admit children in the care of DCFS. Id. at ¶ 49.

   The one exception was Lakeshore. Due to its own financial pressures, it readily

accepted children in the care of DCFS. Id. at ¶ 62. As a result of Lakeshore’s limited

funds and aggressive management by Signature, its children’s psychiatric hospital

lacked the proper facilities and staff to safely operate. Id. at ¶¶ 51-58. Lakeshore had

a history of allegations of inadequate or dangerous care, including a 2011 report by

the Mental Health Policy Program of the University of Illinois at Chicago finding

patterns of sexual abuse. Id. at ¶¶ 119, 121. DCFS, however, was dependent on

Lakeshore because it was one of the few hospitals that would accept children in its

charge. Id. at ¶ 64. As a result, DCFS wanted to ensure that Lakeshore remained in

business even if it did not provide adequate care. Id.

   During their stay at Lakeshore, the plaintiffs were subjected to serious sexual,

physical, and emotional abuse. Id. at ¶ 67. DCFS was aware of serious complaints

against Lakeshore and worked to bury and discredit the allegations. Id. at ¶ 104. The

situation only changed in 2018 when the federal Department of Health and Human



                                                                                         3
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 4 of 17 PageID #:2853




Services surveyed Lakeshore to evaluate its compliance with Medicare regulations.

Id. at ¶ 114. The surveys found that Lakeshore’s administration of the children’s

hospital violated federal regulations and endangered patient health and safety. Id. at

¶ 115. As a result, the Department terminated its provider agreement with the

hospital, cutting off federal funding. Id. at ¶ 125. DCFS removed all the children in

its custody out of Lakeshore at around the same time. Id. at ¶ 125.

   The abuse the children suffered at Lakeshore continues to cause them physical

and emotional pain. Id. at ¶ 130. Golbert filed the instant lawsuit on December 18,

2019 to recover for the damage caused.

          B. Shane Michaels and Dion Dill

   Shane Michaels and Dion Dill have filed motions to dismiss Golbert’s Complaint

as it applies to them. At the time relevant to the Complaint, Dill and Michaels both

worked for Lakeshore, assisting in overseeing patients. Id. at ¶ 38. Tatyana H. was a

7-year-old minor in DCFS custody who had been placed in Lakeshore. Id. at ¶ 17. In

2018, Tatyana H. was sexually assaulted by another patient. Id. at ¶ 87. Michaels

and Dill were on-duty at the time of her assault and were responsible for supervising

her. Id. at ¶ 89. They knew about her assault and took steps to cover it up. Id. Instead

of reporting the assault, as required by law, they misled investigators to make it

appear that the abuse had not occurred. Id.

    II.     Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to



                                                                                      4
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 5 of 17 PageID #:2854




dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).




                                                                                        5
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 6 of 17 PageID #:2855




   III.     Analysis

   In their Motions to Dismiss, Michaels and Dill argue that they are not state actors

liable under § 1983; that Golbert has failed to allege their personal involvement in

constitutional violations; and that the Complaint fails to state a claim against them.

          A. Michaels and Dill Are State Actors

   Ordinarily, private actors such as Lakeshore cannot be held liable for

constitutional violations under § 1983. See Hallinan v. Fraternal Order of Police of

Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). There is an exception,

however, when a private party engages in “state action.” Id. To find state action, there

must be a “close nexus between the State and the challenged action” such that the

challenged action “may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). The Supreme Court has recognized several

different ways in which private action may become state action. These include when

the action is a result of a conspiracy between the state and private party to deprive

individuals of their constitutional rights; when the state practically controls or directs

the private entity; and when the state has delegated a public function to the private

entity. Hallinan, 570 F.3d at 815-16 (gathering Supreme Court cases). At the same

time, the Court is aware that these examples “do not so much enunciate a test or

series of factors, but rather demonstrate examples of outcomes in a fact-based

assessment.” Id. at 816. Indeed, “no one fact can function as a necessary condition

across the board for finding state action; nor is any set of circumstances absolutely




                                                                                        6
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 7 of 17 PageID #:2856




sufficient.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n, 531 U.S. 288,

295, (2001).

   In this case, the analysis turns on whether Lakeshore was performing a “public

function” by treating the children in DCFS custody. To make this determination, we

ask “whether the function performed has been ‘traditionally the exclusive prerogative

of the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (quoting Jackson, 419

U.S. at 353). Michaels and Dill argue that Lakeshore did not perform a function that

was traditionally exclusive to Illinois. In support, they point to precedent from this

district stating that “it is not the exclusive function of the State to care for and protect

minors who are adjudicated to be abused and neglected by their natural parents.”

Letisha A. by Murphy v. Morgan, 855 F. Supp. 943, 949 (N.D. Ill. 1994).

   The defendants, however, misstate the “function” that Lakeshore allegedly

undertook. The relevant issue here is not whether protecting abused minors is an

exclusive state function, but whether providing medical care to children already in

DCFS custody is a traditionally exclusive state function. We have found no case

directly addressing this question, but our precedent in Woods v. Maryville Academy

strongly suggests that it would qualify. No. 17 C 8273, 2018 WL 6045219 (N.D. Ill.

Nov. 19, 2018). In that case, which found a residential facility that abused DCFS

children to be a state actor, the court emphasized DCFS’s responsibility for children

in its custody, writing that “if a state has a duty to the children in its custody, that

duty cannot be avoided by substituting private for public custodians.” Id. at *7.

DCFS’s duty to ensure its children’s safety means that “a private institution should



                                                                                          7
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 8 of 17 PageID #:2857




not be able to avoid the underlying duty to protect and care for the children in its care

and custody.” Id. In effect, “the [defendants] fulfilled the State’s duty to care for the

children in its custody. That is what makes them state actors.” Id. at *8. Here too,

Lakeshore was fulfilling the State’s duty to provide care for its children.

   Lakeshore’s status as a state actor is reinforced by considering the closely

analogous case of medical care provided to state prisoners. In Rodriguez v. Plymouth

Ambulance Serv., the Seventh Circuit found that a hospital that treated an inmate

over the course of several days was fulfilling an exclusive state function and so could

be sued as a state actor. 577 F.3d 816 (7th Cir. 2009). In its analysis, the court

contrasted care that was “incidental and transitory,” such as treating an ambulance

arrival in need of emergency care, with that arising from an ongoing, contractual

relationship. In only the latter case are a hospital and its employees “undertaking

freely, and for consideration, responsibility for a specific portion of the state’s overall

obligation.” Id. at 827. The Seventh Circuit found the defendant hospital participated

in an exclusive state function, and so was a state actor, when it treated a prisoner

over the course of several days as part of an ongoing relationship between it and the

prison. Id. at 831.

   In this case, Golbert has alleged that DCFS’s children made up a substantial

proportion of Lakeshore’s child patients during the relevant time. Dkt. 135 ¶ 63.

Hospitals were free not to treat DCFS children, and many chose not to. Id. at ¶ 49.

Lakeshore, meanwhile, actively sought out DCFS children and continued their

hospitalizations for extended periods. Id. at ¶ 62. Plaintiffs have alleged that



                                                                                         8
  Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 9 of 17 PageID #:2858




Lakeshore’s treatment of them “was tied to the state's responsibility for [their] overall

medical care.” Michaels and Dill, as Lakeshore’s employees, similarly took on the

state’s responsibility. See Rodriguez, 577 F.3d at 827.

   Michaels and Dill argue that Lakeshore’s relationship with the children was

“incidental and transitory” under Rodriguez. But, as noted, in Rodriguez the

“incidental” treatment was one where an ambulance arrived, unsolicited, at a

hospital and the hospital provided emergency treatment and transferred the patient

within an hour. Id. at 831. This was contrasted with the situation where the same

prisoner was transferred to another hospital that had a contractual relationship to

provide care to prisoners and treated for several days. Id. Here, Lakeshore, and by

extension the defendants¸ took on a traditionally exclusive state function in their

treatment of the DCFS children. As a result, they are state actors potentially liable

under § 1983.

      B. Michaels and Dill’s Personal Involvement

   Michaels and Dill next argue that Golbert has not adequately alleged their

personal involvement in the constitutional violations of six of the seven plaintiffs. In

order to make out a claim under § 1983, the plaintiff must show the defendant’s

“personal involvement” in the alleged violation. Matthews v. City of E. St. Louis, 675

F.3d 703, 708 (7th Cir. 2012). Michaels and Dill say the Complaint fails to allege their

involvement as to any of the plaintiffs except for Tatyana H., and so the four

constitutional counts should be dismissed as to the other plaintiffs. Golbert, in turn,

argues that the specific allegations levelled against the defendants also imply a



                                                                                       9
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 10 of 17 PageID #:2859




general awareness of ongoing abuse. This awareness, he contends, is sufficient to

plead their personal involvement as to all the plaintiffs.

   The Court need not resolve this disagreement as to the counts generally. As we

will see, each of the constitutional claims must be dismissed or is limited to Tatyana

H. We consider the validity of each count, including the defendants’ personal

involvement, separately.

      C. Only Tatyana H. States a Safe-Conditions Claim

   Golbert’s first count is for violations of the plaintiffs’ right to safe conditions of

confinement. The courts have long recognized that the Fourteenth Amendment

guarantees involuntarily-committed individuals a right to safe conditions of

confinement. See Youngberg v. Romeo, 457 U.S. 307, 315 (1982). In order to make out

the claim, the plaintiffs must show that they “suffered a sufficiently serious

deprivation” and that Michaels and Dill were deliberately indifferent to their

condition. Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008). Golbert has stated a claim

against Michaels and Dill as to plaintiff Tatyana H. The sexual assault of the minor

was a serious deprivation that the defendants consciously chose to cover-up.

   Dill and Michaels have moved to dismiss the claim in so far as it is raised by the

six other plaintiffs. Golbert did not contest this in his Response, and the Complaint

makes no concrete allegations tying Dill and Michaels to the other plaintiffs. In so far

as the other six plaintiffs assert safe-conditions claims against Michaels and Dill,

they are dismissed. The claim raised by Tatyana H. may proceed.




                                                                                      10
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 11 of 17 PageID #:2860




         D. Count Two Fails to State an Access-to-Court Claim

      Golbert’s next claim is that Michaels and Dill violated the plaintiffs’ constitutional

right to access the courts. A backward-looking access claim may arise “‘where a

plaintiff alleges an underlying claim cannot be tried, or be tried with all the evidence,

because official conduct caused the loss or inadequate resolution of that claim.’” Harer

v. Casey, 962 F.3d 299, 308 (7th Cir. 2020) (quoting Lynch v. Barrett, 703 F.3d 1153,

1157 (10th Cir. 2013)). In order “[t]o determine whether a plaintiff has meaningful

and effective access to court, we require the plaintiff to identify: (1) a nonfrivolous,

underlying claim; (2) the official acts frustrating the litigation; and (3) a remedy that

may be awarded as recompense but that is not otherwise available in a suit or

settlement.” Id. The third prong is particularly problematic when plaintiffs bring an

access-to-court claim based on lack of evidence alongside underlying claims. This is

because it is “just too early to say” whether remedy is not otherwise available. Id. at

309 (quotation omitted). For this reason, “an access-to-court claim ordinarily may not

proceed at the same time and in the same case as a timely-filed underlying claim.”

Id.

      In Harer, a couple alleged that their daughter’s murder by a police officer had been

covered up by the police department. Id. at 302. As a result of the cover-up, evidence

that would have been helpful in a lawsuit against the police officer and department

was not available. Id. at 308. They sued the officer and department for claims

including wrongful death, intentional infliction of emotional distress, and denial of

access to the court. Id. at 305. The Seventh Circuit dismissed the parents’ access-to-



                                                                                         11
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 12 of 17 PageID #:2861




court claim because “their underlying tort claims [were] timely, facially plausible, and

still pending.” Id. at 310. So long as “the ultimate resolution of their wrongful death

case in doubt, the Harers’ access-to-court claim [was] not ripe for judicial review.” Id.

at 310-11. With the underlying claims still pending, the court could not “determine

whether the police cover-up thwarted the effectiveness of any potential remedies.” Id.

at 311.

   Golbert argues that the plaintiffs have been denied access to the court because of

actions taken by the defendants to hide or destroy relevant evidence. Harer is

analogous to the instant case. Here too, Golbert has “timely, facially plausible” claims

for relief pending before the Court, despite the lack of video evidence. As a result, he

cannot show that no remedy is otherwise available. Here, as in Harer, “[t]he filing of

[the] case undermines the argument that an individual lacks access to court.” Id. at

309.

   Golbert attempts to distinguish Harer by pointing to dicta mentioning that the

parents could use discovery to find evidence that supports their case. See Id. He

contrasts this with the present case, where discovery will not uncover evidence

already destroyed or never created. But Harer’s discussion of discovery only serves to

point out that the plaintiffs may well find enough information in discovery to succeed

at trial, not that they have a right to any particular piece of evidence. And, of course,

the same is true here. Golbert will have access to discovery and, while he will not

uncover evidence that was destroyed, the Court cannot determine that he has no




                                                                                      12
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 13 of 17 PageID #:2862




recourse until it reaches a ruling on the underlying claims. Count Two is dismissed

as to Dill and Michaels.

      E. The Complaint States a Failure to Intervene Claim

   We turn now to the Complaint’s third claim, that Michaels and Dill failed to

intervene to prevent the violation of the plaintiffs’ constitutional rights. State actors

who fail to intervene may be liable under § 1983 when the individual knew that “any

constitutional violation has been committed . . .; and [he] had a realistic opportunity

to intervene to prevent the harm from occurring.” Yang v. Hardin, 37 F.3d 282, 285

(7th Cir. 1994). The Complaint alleges that Michaels and Dill were on duty and

responsible for Tatyana H. at the time she was assaulted, but provides no particular

allegations connecting them to any of the other plaintiffs. The Complaint does not

allege that Michaels and Dill, specifically, were aware of any of the other plaintiffs or

that they had an opportunity to intervene to prevent their abuse. And so, they have

moved to dismiss the count as to the six other plaintiffs.

   The Complaint and Golbert’s Response contain general statements about the

failure of the “Individual Defendants” to intervene, but they do not specify which

defendants are allegedly liable to which plaintiffs. Reading the Complaint as a whole,

it states a claim against Michaels and Dill as to Tatyana H., but not the other

defendants. In so far as Golbert sought to bring failure-to-intervene claims on behalf

of the six other defendants against Michaels and Dill, they are dismissed. Count

Three survives as to Tatyana H.




                                                                                      13
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 14 of 17 PageID #:2863




      F. The Complaint States a Claim for Intentional Infliction of
      Emotional Distress

   Golbert also brings a state law claim for intentional infliction of emotional

distress. There are three elements to such a claim under Illinois law. “First, the

conduct involved must be truly extreme and outrageous. Second, the actor must . . .

know that there is at least a high probability that his conduct will cause severe

emotional distress. Third, the conduct must in fact cause severe emotional distress.”

McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E. 2d 806, 809 (1988). Michaels and Dill

have moved to dismiss the count.

   The Complaint suggests that the claim against Michaels and Dill is only brought

on behalf of Tatyana H., Dkt. 135 ¶ 200(e), and the defendants focus on Tatyana H.’s

claim. They argue that alleging a deficient investigation into a sexual assault is not

enough to state a claim for intentional infliction of emotional distress. For support,

they cite to caselaw stating that “investigations of and action to correct alleged

misconduct can be expected to take time and to not necessarily result in an outcome

satisfactory to the complaining party.” Krumlauf v. Benedictine Univ., No. 09C7641,

2010 WL 1418579, at *2 (N.D. Ill. Apr. 7, 2010). In Krumlauf and the other cases

cited, however, the court dismissed a claim that was based on the defendant’s failure

to adequately investigate a harm. See also, Wilson-Trattner v. Campbell, 863 F.3d

589, 597 (7th Cir. 2017); Giraldi v. Lamson, 205 Ill. App. 3d 1025, 1029, 563 N.E.2d

956, 960 (1990). The allegation against Michaels and Dill, meanwhile, is that they

took proactive steps to cover up the assault, including by misleading investigators.




                                                                                   14
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 15 of 17 PageID #:2864




   At this stage in the proceedings, active obfuscation is different from negligent

investigation. Drawing all reasonable inferences in favor of the plaintiffs, this conduct

is likely to cause severe emotional distress. The Complaint further alleges that

Tatyana H. did, in fact, suffer emotional trauma. Dkt. 135 ¶ 6. Golbert has stated a

claim on behalf of Tatyana H. In so far as the count is brought on behalf of the other

plaintiffs, it is dismissed.

       G. The Complaint Adequately Pleads Conspiracy

   Michaels and Dill also seek to dismiss Golbert’s federal and state law conspiracy

claims. To establish liability for a § 1983 conspiracy, “the plaintiff must show that (1)

the individuals reached an agreement to deprive him of his constitutional rights, and

(2) overt acts in furtherance actually deprived him of those rights.” Beaman v.

Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015). Similarly, a state law claim must allege

“(1) a combination of two or more persons, (2) for the purpose of accomplishing by

some concerted action either an unlawful purpose or a lawful purpose by unlawful

means, (3) in the furtherance of which one of the conspirators committed an overt

tortious or unlawful act.” Fritz v. Johnston, 209 Ill. 2d 302, 317, 807 N.E.2d 461, 470

(2004). A conspiracy may arise from an implied agreement, and such an agreement

may be inferred from the parties’ acts when such actions are unlikely without an

agreement. Amundsen v. Chicago Park Dist., 218 F.3d 712, 718 (7th Cir. 2000).

   Reading the Complaint “sensibly and as a whole,” Golbert alleges that Michaels

conspired with Dill to cover up the sexual assault of Tatyana H. Engel v. Buchan, 710

F.3d 698, 710 (7th Cir. 2013). In 2018, Tatyana H. was sexually assaulted by another



                                                                                      15
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 16 of 17 PageID #:2865




patient while under the supervision of Michaels and Dill. Dkt. 135 ¶¶ 87, 89. Michaels

and Dill failed to report the assault as required and, instead, jointly worked to hide

the incident and mislead investigators. Id. at ¶ 89. This cover-up facilitated the

violation of Tatyana H.’s constitutional rights and the infliction of emotional distress.

Golbert also alleges that individual defendants at Lakeshore conspired to hide

evidence of ongoing abuse. Id. at ¶ 154. Drawing reasonable inferences for the

plaintiffs, these allegations suggest an implied agreement between Michaels and Dill.

See Engel, 710 F.3d at 709.

   The defendants argue that the Complaint asserts a conspiracy but fails to provide

enough detail to state a claim, such as who they each conspired with, the dates of the

conspiracy, and its purpose. But as described above, such details are provided in the

factual allegations. Dill and Michaels thus depend on a blinkered reading of the

Complaint, artificially separating the assertions of the conspiracy count from the

preceding detailed allegations.

   Read as a whole, the Complaint adequately pleads constitutional and state law

conspiracy claims against Dill and Michaels on Tatyana H.’s behalf. It does not,

however, allege any facts suggesting the defendants’ agreement to a conspiracy

targeting any of the other plaintiffs. In so far as the Complaint brings conspiracy

claims against Dill and Michaels on behalf of the other plaintiffs, they are dismissed.

   IV.    Conclusion

   For the stated reasons, Michaels and Dill’s Motions to Dismiss [144, 150] are

granted in part and denied in part. They are granted in full as to Count Two. They



                                                                                      16
 Case: 1:19-cv-08257 Document #: 255 Filed: 03/11/21 Page 17 of 17 PageID #:2866




granted as to Count One, Three, Four, Eleven, and Fourteen for all plaintiffs other

than Tatyana H. All dismissals are without prejudice.


                                           E N T E R:


Dated: March 11, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                                17
